Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 7, 2021 has been entered.
Claims 14-24 remain pending in the application. Claims 1-13 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every claim objection, drawing objection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed July 23, 2021.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claim 14 is objected to because of the following informalities:  
	Regarding claim 14, the claim identifier has been mistakenly shown as “(Previously Presented)”, even though the claim has been amended. It appears that the claim identifier should be corrected to “(Currently Amended)”.  
	Appropriate correction is required.

Claim Interpretation
Claim 18, Ln. 2 recites, “a monitoring portion”. For purposes of compact prosecution, the monitoring portion has been examined as any device capable of monitoring, such as a sensor, detector, or camera.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Maetzler et al. (US Pub. No. 2017/0350912; hereinafter Maetzler; already of record) in view of Baumann et al. (US Pub. No. 2012/0269604; hereinafter Baumann; already of record).

Regarding claim 14, Maetzler discloses an automatic analytic apparatus ([0002]). The apparatus comprises: 
	a processing unit configured to perform processing for sample analysis ([0027], the analyzer can include measurement devices to determine parameters of a sample, [0066], see Fig. 3 at analytical area 13 including an analytical device for analyzing the samples). 
	A consumable supply unit that includes: a consumable container holding portion for holding a consumable storage container where consumables including reaction containers or dispensing tips are arranged and accommodated ([0063], see Fig. 3 at repository including drawers 37a, 37b, which store tip racks 38 containing disposable pipetting tips and reaction vessel racks 83 containing disposable reaction vessels); a preliminary storage portion for temporarily storing the consumables taken out from the consumable storage container ([0063], see Fig. 3 at repository including drawers 37a, 37b); and a transport mechanism for transporting the consumables to the processing unit ([0065], see Fig. 3 at translation system including back rail 43 and transfer head rails 47, 47’ with transfer heads equipped with manipulators for manipulating items stored in the repository, reaction area, and/or analytical area). 
	A lock mechanism that restricts an operator's access to the consumable container holding portion ([0089], an actuatable lock can be included on any storage area to put the storage area in a locked or unlocked state automatically by the analyzer). 
	A control device that controls the operations of the processing unit, the consumable supply unit and the lock mechanism ([0124]). 
	When a request for replacing the consumable storage container is received from an operator, the control device changes a supply source of consumables transported by the transport mechanism from the consumable storage container to the preliminary storage portion and subsequently controls so that the lock mechanism is unlocked ([0043], see Fig. 1 at supply switching between 1st area in 3a, 3b and 2nd area in 4a, 4b. The control device is therefore capable of switching between the two storage areas upon request, [0115], a lock can be unlocked when the first storage area is to be replenished).
	Maetzler fails to explicitly disclose that the control device controls the transport mechanism so that the transport mechanism transports at least some of the consumables taken out from the consumable storage container to the preliminary storage portion for storage.
	Baumann is in the analogous field of supplying consumables to analyzers (Baumann [0002]). Baumann teaches a control device that controls a transporter to transport consumables taken out from a consumable storage container to a preliminary storage portion (Baumann [0070], consumables from a stacker are transported to an intermediate station by a first handler, and then from the intermediate station to a second station where the consumables are used by a second handler). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control device, transport mechanism, consumable storage container and preliminary storage portion in the apparatus of Maetzler so that the control device controls the transport mechanism so that the transport mechanism transports at least some of the consumables taken out from the consumable storage container to the preliminary storage portion for storage as in Baumann. The motivation would have been to provide an alternate storage location for the consumables for when the consumable storage container is removed from the consumable supply unit for replacement, thereby ensuring that the consumables are not undesirably exposed to the outside environment.
	Note: The instant Claims contain a large amount of functional language (ex: “configured to perform processing for sample analysis…”, “for holding a consumable storage container…”, “that restricts an operator’s access…”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
	Note: “the control device controls…”, “the control device changes…”, etc. relate to function/intended use. However, functional language does not add any further structure to an apparatus beyond that of a capability. Apparatus claims must distinguish over the prior art in 

Regarding claim 15, modified Maetzler discloses the automatic analytic apparatus according to Claim 14. Modified Maetzler further discloses that when the request for replacing the consumable storage container is received from the operator, the transport mechanism supplies consumables to the preliminary storage portion (see Maetzler Fig. 3, the transport mechanism appears capable of supplying consumables to the preliminary storage portion upon a request).

Regarding claim 16, modified Maetzler discloses the automatic analytic apparatus according to Claim 14. Modified Maetzler further discloses that the request for replacement is made by input through an operation portion or input through a fixed button (the request for replacement is not positively recited as the claims are directed to an apparatus).

Regarding claim 17, modified Maetzler discloses the automatic analytic apparatus according to Claim 14. Modified Maetzler further discloses that the transport mechanism performs the delivery of consumables to the processing unit and the delivery of consumables to the preliminary storage portion in a same processing cycle (see Maetzler Fig. 3, the transport mechanism appears capable of delivering consumables to the processing unit and preliminary storage portion in the same cycle).

Regarding claim 18, modified Maetzler discloses the automatic analytic apparatus according to Claim 14. Modified Maetzler further discloses a monitoring portion that monitors whether or not an access to the consumable container holding portion is received from the operator (Maetzler; [0091], a camera monitors a filling state of the two or more storage areas. The camera appears capable of determining whether access to the storage area is made by the operator). 
	When the monitoring portion detects the access to the consumable container holding portion, the control device controls so that an operation of determining whether or not a consumable storage container set anew on the consumable container holding portion is unused is performed (Maetzler; [0091]-[0092], the analyzer has a filling status indicator for all consumable items in the storage compartments. The filling status indicator appears capable of determining whether a container is unused at all times, including when the monitoring portion detects access to the consumable container holding portion, [0124]).

Regarding claim 19, modified Maetzler discloses the automatic analytic apparatus according to Claim 14. Modified Maetzler further discloses that the control device checks for a loaded state of the preliminary storage portion at a timing of performing a premeasurement preparation operation (Maetzler [0091]-[0092], the filling status indicator is capable of determining a filling status for the consumable items in the storage compartments at all times, including when performing a premeasurement preparation operation).

	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discard the consumables stored in the preliminary storage portion if the check result of the loaded state differs from a previously stored loaded state. Maetzler teaches checking if a loaded state differs from a previously stored loaded state ([0093]-[0096]). Maetzler further teaches discarding consumables ([0082]-[0083]). Further, if the check result of the loaded state differs from a previously stored loaded state, it could be the indication of some machine error which could likely affect the accuracy of any subsequent analysis results using the consumables. Therefore, discarding the consumables would prevent any subsequent improper analysis, thereby enhancing the accuracy of the analysis.

Regarding claim 20, modified Maetzler discloses the automatic analytic apparatus according to Claim 14. Modified Maetzler further discloses that if the preliminary storage portion has some vacant positions, the transport mechanism supplies consumables to the preliminary storage portion during a preparation operation before start of measurement work or during a measurement operation (see Maetzler Fig. 3, the transport mechanism appears capable of supplying consumables to the preliminary storage portion at any time).

Regarding claim 21, modified Maetzler discloses the automatic analytic apparatus according to Claim 14. Modified Maetzler fails to explicitly disclose that the transport 
	Baumann further teaches that a transport mechanism commits a consumable item supplied from a consumable supply unit to storage in a preliminary storage portion once and then, supplies the consumable item to a processing unit (Baumann [0070]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of modified Maetzler so that a transport mechanism commits a consumable item supplied from a consumable supply unit to storage in a preliminary storage portion once and then, supplies the consumable item to a processing unit as in Baumann. The motivation would have been to provide an alternate storage location for the consumables for when the consumable storage container is removed from the consumable supply unit for replacement, thereby ensuring that the consumables are not undesirably exposed to the outside environment.

Regarding claim 22, modified Maetzler discloses the automatic analytic apparatus according to Claim 21. Modified Maetzler further discloses that the transport mechanism performs a consumable supply operation to the preliminary storage portion more than once in a same processing cycle (see Maetzler Fig. 3, the transport mechanism appears capable of performing a consumable supply operation to the preliminary storage portion more than once in the same cycle).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Maetzler in view of Baumann, as applied to claims 14-22 above, further in view of Sarwar et al. (US Pub. No. 2013/0280130; hereinafter Sarwar; already of record).

Regarding claim 23, modified Maetzler discloses the automatic analytic apparatus according to Claim 14. Modified Maetzler further discloses the control device (see Claim 1 above at Maetzler teaching the control device in [0124]) and the preliminary storage portion (see Claim 1 above at Maetzler teaching the preliminary storage portion in [0063], Fig. 3). 
	Modified Maetzler fails to explicitly disclose that the control device manages time elapsed after the consumables were set on the preliminary storage portion and preferentially uses the consumables on the preliminary storage portion after a lapse of a predetermined length of time.
	Sarwar is in the analogous field of automatic analyzers (Sarwar [0001]). Sarwar teaches a control device that manages time elapsed after consumables are set in a storage portion and preferentially uses consumables on the storage portion after a lapse of a predetermined length of time (Sarwar; [0010], the second reagent storing means can store a plurality of reagent vessels, [0044]-[0053], see Fig. 2 that shows when a reagent container has a placing elapsed time greater than or equal to a predetermined value, and the reagent vessel can be transferred to the analysis section, it is transferred to the analysis section in Steps S3-S5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control device and the preliminary storage portion in the apparatus of Maetzler so that the control device manages time elapsed after the consumables were set on (Sarwar [0021]). This would prevent the consumable from becoming unstable or otherwise unusable due to prolonged exposure to adverse conditions.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Maetzler in view of Baumann, as applied to claims 14-22 above, further in view of Fritchie et al. (US Pub. No. 2011/0150704; hereinafter Fritchie; already of record).

Regarding claim 24, modified Maetzler discloses the automatic analytic apparatus according to Claim 14. Modified Maetzler further discloses the control device (see Claim 1 above at Maetzler teaching the control device in [0124]) and the preliminary storage portion (see Claim 1 above at Maetzler teaching the preliminary storage portion in [0063], Fig. 3). 
	Modified Maetzler fails to explicitly disclose that the control device manages time elapsed after the consumables were set on the preliminary storage portion and discards the consumables after a lapse of a predetermined length of time.
	Fritchie is in the analogous field of automatic analyzers (Fritchie [0002]). Fritchie teaches a control device that manages time elapsed after consumables are set on a storage portion, and discards the consumables after a lapse of a predetermined length of time (Fritchie; [0006], liquid reagents are stored on the analyzer, [0041], the liquid reagent is discarded after approximately 30 days). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the control device and the preliminary storage portion of modified Maetzler so that the control device manages time elapsed after the consumables were set on the preliminary storage portion and discards the consumables after a lapse of a predetermined length of time as in Fritchie. Fritchie teaches discarding consumables after a predetermined expected expiration time (Fritchie; [0006], [0041]), thereby preventing expired consumables from being introduced into a subsequent analysis, enhancing the accuracy of the analysis.

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 9-12 of their Remarks that Maetzler fails to disclose or suggest that when a request for replacing consumable storage container is received from an operator, the control device changes a supply source of consumables transported by the transport mechanism from the consumable storage container to the preliminary storage portion and subsequently controls so that the lock mechanism is unlocked. The Examiner respectfully disagrees. As drafted, the claim limitations drawn to the control device are related to functional language, which does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Applicant argues on Pgs. 12-13 of their Remarks that Baumann does not teach that a control device control a transport mechanism so that the transport mechanism transports at least some of the consumables taken out from the consumable storage container to the preliminary storage portion for storage, and only discloses an intermediate station between a stacker and second station. The Examiner respectfully disagrees. Baumann teaches that a transport mechanism transports consumables from a consumable storage station to a preliminary storage portion, as an intermediate station can be considered a preliminary storage portion for storage under broadest reasonable interpretation, as well as “a preliminary storage portion for storage” merely needing to be an area of space capable of storage, as this is functional language. See MPEP 2111 & 2114. Further, the motivation for combining the teachings of Baumann with Maetzler has been shown in the instant Office Action in the rejection of Claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949.  The examiner can normally be reached on M-F 8am-530pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./             Examiner, Art Unit 1798       

/JILL A WARDEN/             Supervisory Patent Examiner, Art Unit 1798